                                             Case 5:20-cv-05128-BLF Document 8 Filed 09/14/20 Page 1 of 1




                                   1
                                   2
                                   3
                                   4
                                   5
                                   6
                                   7
                                   8                                        UNITED STATES DISTRICT COURT
                                   9                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                        CRAIG A. MONTALVO,                                    Case No. 20-05128 BLF
                                  11
                                                            Plaintiff,                        JUDGMENT
                                  12
Northern District of California




                                                   v.
 United States District Court




                                  13
                                  14    UNKNOWN,
                                  15                       Defendant.
                                  16
                                  17

                                  18             The Court has dismissed the instant civil rights action without prejudice for
                                  19                                file a proper complaint and pay the filing fee. A judgment of
                                  20   dismissal without prejudice is entered.
                                  21             The Clerk shall close the file.
                                  22             IT IS SO ORDERED.
                                  23   Dated: __September 14, 2020___                           ________________________
                                  24                                                            BETH LABSON FREEMAN
                                                                                                United States District Judge
                                  25

                                  26
                                  27

                                  28
                                       Judgement
                                       C:\Users\duranl\Desktop\05128.Montalvo_jud.docx
